Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2020 has been entered.
Status of Claims
	Claims 1-5, 7-22, 24-25 and 27 are pending. Claims 24 and 25 are drawn to the nonelected invention. Claims 1-5, 7-22, and 27 are under examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-5, 7-20, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter et al. (WO2014/007730A1, published 01/09/2014, IDS submitted 02/28/2019).
Regarding claim 1, Richter et al. teach a method comprising the steps of contacting a sample with a luminescent conjugated oligothiophene (LCO) and detecting at least one detection signal of the luminescent conjugated oligothiophene (abstract). Richter et al. teach the spectral study of unprocessed biofilm cultures of S. enteritidis (Salmonella enteritidis) with h-HTAA and h-FTAA (see page 5, lines 12-31; and Figures 1B and 3), which reads on contacting an object substance, or a sample with a luminescent conjugated oligothiophene (LCO) wherein said LCO is a tetrameric to 15-meric LCO.  Richter et al. teach the two well characterized components of the extracellular matrix (ECM) are structural polysaccharides, such as cellulose and the amyloid protein curli (pg. 24, lines 10-20), which reads on a method for identification of microbial protein or peptide wherein detecting one or more signals of the LCO of step (a) of which one or more such signal is indicative of a said microbial protein or peptide. Richter et al. teach the LCO assay is able to differentiate curli/cellulose morphologies (Fig. 2C-D, Fig. 2C showing results for h-FAA and Fig. 2D for h-HTAA; pg. 26, lines 5-10). The fluorescent signal from the LCOs (h-FTAA as well as h-HTAA) coincides with visible bacteria aggregates when verified by phase contrast microscopy (pg. 26, lines 5-10). Richter et al. teach that the probes are sensitive to structural carbohydrates in the extracellular matrix (ECM) of microbial biofilm and different microbes are known to utilize a variety of possible structural carbohydrates in their ECM, the best known carbohydrates being cellulose, β-1,3-glucan, chitin and alginate (page 23, lines 23-26). Richter et al. teach biofilms are heterogeneous, complex 3D matrices that comprise a population of microbial cells, which are embedded in an extracellular matrix (ECM) (page 24, lines 10-15). Richter et al. 
Regarding claim 2, Richter et al. teach biofilms are heterogeneous, complex 3D matrices that comprise a population of microbial cells, which are embedded in an extracellular matrix (ECM) (page 24, lines 10-15) and this reads on microbial proteins or peptides. Fig. 5 shows real time tracking of bacterial growth and biofilm formation of S. enteritidis in a 96 well plate and real-time tracking of biofilm formation of S. enteritidis wt, scgD, csgA, and bscA by use of h-FTAA compared to GFP. A comparison of OD600 against GFP signal of biofilm culture over 48 hours; B) correlation of OD600 against GFP signal’ C-F tracking of biofilm formation of S. enteritidis by use of hFTAA compared to GFP (also see page 5, lines 24-30). It is noted that real-time tracking of biofilm formation of S. enteritidis wt, scgD, csgA, and bscA by use of h-FTAA compared to GFP in Richter (page 5, lines 24-30) would read on step (c’) of identifying the infection causative of one microbe by comparing the detected single with a database to identify the causative microbe.
Regarding claim 3, Richter et al. teach carbohydrate structures in the extracellular matrix (ECM) of microbial biofilm and different microbes are known to utilize a variety of possible structural carbohydrates in their ECM such as cellulose, β-1,3-glucan, chitin and alginate. Since the ECM of a biofilm is a heterogeneous organization of insoluble structures, a panel of different LCOs will allow the identification of such insoluble structures (page 23, lines 22-30). Richter et al. teaches biofilms are heterogeneous, complex 3D matrices that comprise a population of microbial cells, which are embedded in an extracellular matrix (ECM) (page 24, lines 10-15), which reads on LCO has been bound to or is in contact with a microbe or microbial protein or peptide. Richter et al. further teach LCO probe h-FTAA enables real time analysis of biofilm 
Regarding claims 4-5, Richter et al. further teach LCO probe h-FTAA enables real time analysis of biofilm formation and comparison of culture growth (represented by GFP signal) and biofilm signals from the h-FTAA suggest that biofilm formations (page 32, lines 1-5). Fig. 5 shows real time tracking of bacterial growth and biofilm formation of S. enteritidis in a 96 well plate and real-time tracking of biofilm formation of S. enteritidis wt, scgD, csgA, and bscA by use of h-FTAA compared to GFP (also see page 5, lines 24-30). Richter et al. teach regression line (page 6, lines 20-21), which reads on statistical analysis. 
Regarding claims 7-9, Richter et al. teach pentameric, hexameric, and heptameric (page 13, lines 10-15). Richter et al. teach side groups may be, for example, amino acids (page 13, lines 20-25).
Regarding claim 10, Fig. 1A shows said luminescent conjugate oligothiophene comprises at least one thiophene-mers and wherein said thiophene-mers are exchange with other heterocyclic mers from indole, selenophene, thioazole, phenylene, fluorine, pyrrole, quinoxaline, or benzodithiazole. 
Regarding claim 11, Fig. 3 teaches one detected signal is an optical signal.
Regarding claims 12-18, Richter et al. teach the ability of LCOs to discriminate between biofilm morphologies comprising different curli and cellulose content, by showing the unique spectral signature LCOs possess with each biofilm (pg. 27, lines 1-4). Fig. 3 also teaches Salmonella enteritidis with h-FTAA, which reads on proteobacteria. Richter et al. further teach curli positive and negative stains (page 28, lines 13-15). 
enteritidis in a 96 well plate and real-time tracking of biofilm formation of S. enteritidis wt, scgD, csgA, and bscA by use of h-FTAA compared to GFP (also see page 5, lines 24-30).
Regarding claim 27, Richter et al. has been discussed above. It is noted that a recitation of the intended use “for its use in detection…” must result in a structural difference between the oligothiophene and the prior art’s oligothiophene to distinguish the claimed oligothiphene. If the prior art teaches said oligothiophenes capable of performing the intended use, then it meets the claimed kit. Furthermore, Richter et al. does not employ the specific terminology of a “kit” in describing their invention. This terminology of a “kit” does not clearly invoke any additional ingredients or provide antecedent basis for terms appearing in the body of the claim (such as specific packaging or container elements, for example).
Likewise, the recitation of  “instructions for use” are not found to be limiting in such a case as this; where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). See MPEP 2112.01 and MPEP 2111.02.
Response to Arguments
Applicant's arguments filed 09/16/2020 have been fully considered but they are not persuasive. Applicant’s amendments have necessitated the cited passages to be modified.   
Applicant argues on pg. 10 of the Remarks that the current claims are clearly distinct from the disclosures of Richter et al. Thus, since Richter does not disclose a method for identification, Salmonella enteristidis, they must inherently be doing the same thing. However, both claims 1 and 2 recite working from signal that are “indicative of said microbial protein or peptide”.
The arguments are not found persuasive because Richter et al. does teach the two well characterized components of the extracellular matrix (ECM) are structural polysaccharides, such as cellulose and the amyloid protein curli (pg. 24, lines 10-20). Richter et al. teach the LCO assay is able to differentiate curli/cellulose morphologies (Fig. 2C-D, Fig. 2C showing results for h-FAA and Fig. 2D for h-HTAA; pg. 26, lines 5-10), which reads on a method for identification of microbial protein or peptide. Although Richter et al. teach that Salmonella enteristidis is in the biofilm form, luminescent conjugated oligothiophene (LCO) is able to differentiate curli protein and cellulose morphologies, which would read on microbial protein of Salmonella enteristidis. It is noted that LCO of Richter does bind to carbohydrates but it binds to a particular carbohydrate associated with the protein or peptide. The instant specification discloses in Example 3 (pg. 19, lines 5-10 and lines 18-20) the use of LCO with strains of bacteria expressing curl and cellulose. Therefore curli protein would read on microbial protein of Salmonella enteristidis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (WO2014/007730A1, published 01/09/2014, IDS submitted 02/28/2019) in view of Low et al. (US2013/0196872A1, 08/01/2013).
The Richter et al. reference has been discussed in the above rejection. However, the reference does not teach LCO comprises one spacer further comprised of polyethylene glycol (claims 21-22).
Low et al. teach ligands may be affixed to a linker such as polyethylene glycol (para. [0006]). Low et al. teach PEG conjugated linker with fluorescent labeling (paras. [0250]-[0251]). Low et al. teach polyethylene (PEG) chains were commonly used to prevent nonspecific binding interactions (para. [0268]). Low et al. teach pathogens are detected through the use of mutation-resistant ligands (abstract). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the luminescent conjugated oligothiophene (LCO) of Richter et al. with the polyethylene glycol (PEG) as taught by Low et al. because Low et al. teach . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1-5, 7-22, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9958439B2 (‘439) in view of Richter et al. (WO2014/007730A1, published 01/09/2014, IDS submitted 02/28/2019) and Low et al. (US2013/0196872A1, 08/01/2013). 
Patent No. ‘439 recites a method for detection, identification and/or quantification of one or more carbohydrates, comprising contacting an object or a sample with a 15-meric luminescent conjugated oligothiophene; detecting at least one detection signal of the luminescent conjugated oligothiophene; and based on said detected detection signal determining the presence, identity and/or quantify of the carbohydrate or carbohydrates on said object or in a said sample. Claim 11 recites carbohydrate is any of glucose, cellulobiose, heparin, chondroitin sulfate A. However Patent ‘439 does not recite microbial peptides or proteins (claim 1) and polyethylene glycol (claims 21-22). 
Richter et al. and Low e al. have been discussed in the above rejection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the luminescent conjugated oligothiophene (LCO) as recited by Patent No. ‘439 in the method of detecting microbial proteins as taught by Richter et al. because Richter et al. does teach the two well characterized components of the extracellular matrix (ECM) are structural polysaccharides, such as cellulose and the amyloid protein curli (pg. 24, lines 10-20). Richter et al. teach the LCO assay is able to differentiate curli/cellulose morphologies (Fig. 2C-D, Fig. 2C showing results for h-FAA and Fig. 2D for h-HTAA; pg. 26, lines 5-10). In addition it would have 

Response to Arguments
	Applicant argues that the instant claims are different from Patent No 9958439 in view of Richter et al. because Richter et al. detects carbohydrates. The argument is not found persuasive for the reasons stated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635